Lord, J.
Whatever questions might have been raised in the case, the only question presented in the Superior Court was whether the school committee was authorized by the Gen. Sts. c. 38, § 25, to discharge a teacher, who had been hired for a particular term, before the expiration of that term.
Upon this question there can be no doubt. The Legislature has seen fit to provide, for reasons of public policy satisfactory to itself, that “ the school committee may dismiss from employment any teacher whenever they think proper, and such teacher shall receive no compensation for services rendered after such dismissal.” There is in this language no exception nor qualification. No reason is required other than that which comes from their official responsibility; and no school committee has the right to bind either themselves or their successors by any contract which shall relieve them from such duty or responsibility. By law “ the annual meeting of each town shall be held in February, March or April.” Gen. Sts. e. 18, § 20. “ Every
town shall, at the annual meeting choose, by written ballots, a board of school committee, which shall have the general charge and superintendence of all the public schools in town. Said board shall consist of any number of persons divisible by three, which said town has decided to elect, one third thereof to be elected annually, and continue in office three years.” Gen. Sts. e. 38, § 16. It will thus be perceived that, although the board is to some extent a permanent one, it is subject to some change annually during the months of February, March and April. If, therefore, it is competent for a school committee in July to make a contract extending beyond the time when the board may be changed by the substitution of some new members, and the new board of school committee can be thus deprived of its power over, and its responsibility for, the employment of teachers satisfactory to the board, it is difficult to say what is the limit of the power of school committees in relation to special contracts. The court has no power to interpolate into the law a special *548reason for the exercise of such power, other than that which the Legislature has prescribed, to wit the official duty and responsibility of the board of school committee. Whether or not they have power to bind themselves personally by any contract, it is entirely clear that they have no power to bind the town to any other contract than that which they are authorized to make in behalf of the town; and no power to compel the town to pay for the services of a teacher after such teacher shall have been discharged by the board of school committee. Such exercise of authority would be in direct violation of the statute; and teacher as well as school committee must know that there is no authority in law by which a school committee can bind the town to pay for the services of a teacher after he shall have been discharged by the school committee acting under its obligations of duty. Exceptions overruled.